Citation Nr: 1507077	
Decision Date: 02/18/15    Archive Date: 02/26/15

DOCKET NO.  09-03 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for left hip disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and Aunt


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The Veteran served on active duty from May 1981 to June 1982 and from August 1990 to December 1990, with additional service in the Army National Guard and the Army Reserve.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In February 2012, the Veteran testified before the undersigned at a hearing held at the VA Central Office.  The hearing transcript is associated with the claims file.  In April 2012, the Board remanded the left hip claim for additional evidentiary development.

It is noted that, in addition to the paper claims files, the Veteran has an electronic claims file that has been reviewed in this matter.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board remanded this matter in April 2012 for development that included a VA examination and medical opinion.  The Board specifically requested that the examiner consider the service treatment records that show multiple complaints of left hip pain along with the Veteran's statements indicating continuous symptoms of left hip pain since service.  A May 2012 VA medical opinion reflects as follows:  

C-file reviewed.  There is in my opinion inadequate documentation to relate her present left hip condition to her military service.  It is therefore my opinion that it is less likely as not that her left hip condition was caused by, resulted from or was permanently aggravated by her military service.

The Board finds that VA medical opinion is inadequate.  The Board observes that the VA medical opinion does not reflect consideration of the in-service complaints and findings, nor does it reflect consideration of the Veteran's report of continuity of symptoms.  More importantly, the VA examiner does not identify that nature of the "documentation" he requires to relate the currently shown disorder to service.  Essentially the VA medical opinion is not supported by any analysis for the Board to consider and weigh.  See Stefl v. Nicholson, 21 Vet.App. 102, 124-25.  "[A] medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two."  Nieves-Rodriguez v. Peake, 22 Vet.App. 295, 301 (2008).  Such is lacking in this case.

Accordingly, the case is REMANDED for the following action:

1.  The May 2012 VA medical opinion should be returned to the examiner for an addendum.  Again the examiner should opine on whether it is at least as likely as not (50 percent probability or greater) that the Veteran's current left hip disability is related to her service or had its onset during service.  In addition to the service treatment records which demonstrate multiple complaints of left hip pain, the examiner should consider the Veteran's statements regarding her in-service hip injury and continuous symptoms of hip pain since service.  If the examiner believes as stated in his prior medical opinion that there is "inadequate documentation" to support a nexus to service, then he should identify the nature of the documentation he views as missing in this case.

A complete rationale for the medical opinion is required that includes clear conclusions with supporting data or details and a reasoned medical explanation connecting the two.  If an opinion cannot be expressed without resort to speculation, the examiner should so indicate and discuss why an opinion is not possible to include whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  Re-examination of the Veteran is not required unless the examiner believes this is necessary.

The claims file and all pertinent medical records located in the Veteran's electronic file should be made available to the examiner and reviewed.

2.  Thereafter, the AOJ should undertake any other development it determines to be warranted.

3.  The AOJ should then readjudicate the claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the requisite opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate action

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




